Name: Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries
 Type: Regulation
 Subject Matter: international trade;  industrial structures and policy;  cooperation policy;  leather and textile industries;  prices;  trade policy
 Date Published: nan

 Avis juridique important|31993R3030Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries Official Journal L 275 , 08/11/1993 P. 0001 - 0106 Finnish special edition: Chapter 11 Volume 23 P. 0062 Swedish special edition: Chapter 11 Volume 23 P. 0062 COUNCIL REGULATION (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countriesTHE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof,Having regard to the proposal from the Commission,Whereas the Community has accepted the extension of the Arrangement regarding international trade in textiles on the conditions laid down in the Protocol for the extension of the Arrangement and the conclusions adopted by the GATT Textiles Committee on 9 December 1992 and annexed to that Protocol;Whereas the Community has negotiated an extension for three years of the existing agreements on trade in textile products with a number of supplier countries;Whereas the agreements in question establish Community quantitative limits for 1993, 1994 and 1995;Whereas the Community has negotiated new bilateral agreements and other arrangements with a number of supplier countries;Whereas the Community has negotiated agreements in the form of Additional Protocols on trade in textile products to the Europe Agreements and/or the Interim Agreements, with a number of supplier countries;Whereas it is necessary to ensure that the purpose or each of these agreements, protocols and other arrangements should not be evaded by deflection of trade; whereas it is therefore necessary to determine the way in which the origin of the products in question is checked and the methods by which the appropriate administrative cooperation is achieved;Whereas compliance with the quantitative limits on exports established under the agreements and protocols is ensured by a double-checking system; whereas the effectiveness of these measures depends on the Community's establishing a set of Community quantitative limits to be applied to imports of all products from supplier countries whose exports are subject to quantitative limits;Whereas products placed in a free zone or imported under the arrangements governing customs warehouses, temporary importation or inward processing (suspension system) should not be subject to such Community quantitative limits;Whereas agreements concluded by the Community with certain third countries contain special provisions for imports of folklore and handloom products into the Community, and it is therefore necessary to lay down appropriate procedures for implementing their provisions;Whereas provision should be made for special rules for products re-imported under the arrangements for economic outward processing and for the management of the relevant Community quantitative limits;Whereas, in order to ensure that Community quantitative limits are not exceeded, it is necessary to establish a special management procedure whereby the competent authorities of the Member States will not issue import licences before obtaining prior confirmation from the Commission that there are still amounts available of the quantitative limit in question;Whereas it is also necessary to introduce efficient and rapid procedures for altering Community quantitative limits and their allocation to take account of the development of trade flows, needs for additional imports and the Community's obligations under the agreements negotiated with supplier countries;Whereas, in the case of products not subject to quantitative limits, the agreements provide for a consultation procedure whereby, in the event that the volume of imports of a given category of products into the Community exceeds a certain threshold, agreement can be reached with the supplier country on the introduction of quantitative limits; whereas the supplier countries also undertake to suspend or limit their exports from the date of a request for such consultations, at the level indicated by the Community; whereas if no agreement is reached with the supplier country within the period stipulated, the Community may introduce quantitative limits at a specific annual or multiannual level;Whereas, in certain exceptional circumstances, it may be more appropriate for such quantitative limits to be applied at the regional level rather than at the Community level and it is therefore necessary to lay down efficient procedures for deciding upon appropriate measures which do not disrupt unduly the functioning of the internal market;Whereas the agreements, protocols or arrangements with certain countries foresee the possibility for the Community to subject textiles and clothing imports to a system of surveillance and it is therefore necessary to lay down the administrative procedures for introducing and implementing such surveillance measures;Whereas, as a result of the completion of the internal market for textiles and clothing products on 1 January 1993, Community quantitative limits are no longer broken down into Member States' shares; whereas the agreements with third countries provide for consultations in the event of any problems which may arise as a result of regional concentration of direct imports into the Community and it is necessary to lay down an effective procedure for implementing these provisions;Whereas the agreements, protocols and other arrangements with certain third countries provide for a system of cooperation between the Community and the supplier countries with the aim of preventing circumvention by means of transhipment, rerouting or other means; whereas a consultation procedure is established under which an agreement can be reached with the supplier country in question on an equivalent adjustment to the relevant quantitative limit when it appears that the agreement has been circumvented; whereas supplier countries also agreed to take the necessary measures to ensure that any adjustments could be rapidly applied; whereas, in the absence of agreement with a supplier country within the time limit provided, the Community may, where clear evidence of circumvention is provided, apply the equivalent adjustment;Whereas in order inter alia to comply with time limits set in the agreements it is necessary to lay down a rapid and efficient procedure for introducing such quantitative limits and concluding such agreements with the supplier countries;Whereas the provisions of this Regulation must be applied in conformity with the Community's international obligations, in particular with those arising from the abovementioned agreements with supplier countries,HAS ADOPTED THIS REGULATION:Article 1Scope1. This Regulation applies to imports of textile products listed in Annex I, originating in third countries with which the Community has concluded bilateral agreements, protocols or other arrangements as listed in Annex II.2. For the purposes of paragraph 1, textile products falling within Section XI of the combined nomenclature shall be classified in categories as set out in Annex I.3. The classification of products listed in Annex I shall be based on the combined nomenclature (CN), without prejudice to Article 2 (6). The procedures for the application of this paragraph are laid down in Annex III.4. Subject to this Regulation, the importation into the Community of the textile products referred to in paragraph 1 shall not be subject to quantitative restrictions or measures having equivalent effect.5. The origin of the products referred to in paragraph 1 shall be determined in accordance with the rules in force in the Community.6. The procedures for evidence and for verification of the origin of the product referred to in paragraph 1 are laid down in Annexes III and IV and in the relevant Community legislation in force.Article 2Quantitative limits1. The importation into the Community of the textile products listed in Annex V originating in one of the supplier countries listed in that Annex and shipped between 1 January 1993 and 31 December 1995 shall be subject to the annual quantitative limits laid down in that Annex.2. The release for free circulation in the Community of imports subject to the quantitative limits referred to in Annex V shall be subject to the presentation of an import authorization issued by the Member States' authorities in accordance with Article 12.3. The authorized imports shall be charged against the quantitative limits laid down for the year in which the products are shipped in the supplier country concerned. For the purposes of this Regulation, shipment of products shall be considered as having taken place on the date on which they were loaded onto the exporting means of transport.4. Imports of products not subject to quantitative limits before 1 January 1993 which were in the course of shipment to the Community before that date shall not be subject to the quantitative limits referred to in this Article provided that they were effectively shipped from the supplier country in which they originate before 1 January 1993.5. The release for free circulation of products the importation of which was subject to quantitative limits before 1 January 1993 and which were shipped before that date shall continue from that date to be subject to the presentation of the same import documents, and to the same import conditions, as before 1 January 1993.6. The definition of quantitative limits laid down in Annex V and the categories of products to which they apply shall be adapted in accordance with the procedure laid down in Article 17, where this proves necessary to ensure that any subsequent amendment to the combined nomenclature (CN) or any decision amending the classification of such products does not result in a reduction of such quantitative limits.7. In order to ensure that quantities for which import authorizations are issued shall not exceed at any moment the total Community quantitative limits for each textile category and each third country concerned, the competent authorities shall issue import authorizations only upon confirmation by the Commission that there are still quantities available of the total Community quantitative limits for the categories of textile products and for the third countries concerned, for which an importer or importers have submitted applications with the said authorities.Article 3Folklore and handloom products1. The quantitative limits referred to in Annex V shall not apply to the cottage industry and folklore products specified in Annexes VI and VIa which are accompanied on importation by a certificate issued by the competent authorities of the country of origin in accordance with the provisions of Annexes VI and VIa and which fulfil the other conditions laid down therein.2. The release for free circulation in the Community of the textile products referred to in paragraph 1 shall be granted only for those products covered by an import document issued by the competent authorities of the Member States, provided that similar machine-made products are subject to quantitative limits.The said import document shall be issued automatically within a maximum of five working days from the date of presentation by the importer of the certificate referred to in paragraph 1 issued by the competent authorities of the supplier country.The import document shall be valid for six months and shall state the grounds for exemption as given in the certificate referred to in paragraph 1.3. Paragraphs 1 and 2 shall not apply to Brazil, Hong Kong, Macao and Vietnam.4. Where exports from China of the products referred to in paragraph 1 reach 15 % of any Community quantitative limit laid down in Annex V, China shall refrain from issuing further certificates.Article 4Temporary imports1. The quantitative limits referred to in Annex V shall not apply to products placed in a free zone or imported under the arrangements governing customs warehouses, temporary importation or inward processing (suspension system) (1).Where the products referred to in the preceding subparagraph are subsequently released for free circulation, either in the unaltered state or after working or processing, Article 2 (2) shall apply and the products so released shall be charged against the quantitative limits established for the year for which the export licence was issued.2. Where the authorities in the Member States establish that imports of textile products have been charged against a quantitative limit laid down in Annex V and that these products have subsequently been re-exported outside the customs territory of the Community, they shall inform the Commission within four weeks of the quantities concerned, which shall be recredited to the quantitative limits provided for in Annex V and used in accordance with the provisions of Article 12.Article 5Outward processingSubject to the conditions laid down in Annex VII, re-imports into the Community of textile products after processing in the countries listed in that Annex shall not be subject to the quantitative limits referred to in Annex V, provided that they are effected in accordance with the Regulations on economic outward processing in force in the Community.Article 6Prices1. In accordance with the relevant provisions of the bilateral arrangements with the supplier countries concerned, where imports into the Community of textile products listed in Annex I are effected at abnormally low prices, the Commission acting on its own initiative or at the request of a Member State, may request consultations with the authorities of the supplier country in question in accordance with Article 16.2. Measures destined to remedy this situation shall be adopted in accordance with the procedure laid down in Article 17, due respect being given to the terms and conditions contained in the relevant bilateral agreements.Article 7Flexibility provisionsProvided they notify the Commission in advance, supplier countries may effect transfers between the quantitative limits listed in Annex V to the extent and subject to the conditions stipulated in Annex VIII.Article 8Additional importsNotwithstanding Annex V, where, under particular circumstances, additional imports are required, the Commission may open up additional opportunities for imports during a given quota year. These additional opportunities for imports shall not be taken into account for the purpose of applying Article 7.In an emergency, the Commission shall open consultations in the Committee set up in Article 17 within five working days following receipt of a request from a Member State and shall take a decision within fifteen working days calculated from the same date.The measures provided for in this Article will be taken in accordance with the procedure laid down in Article 17.Article 9Regional concentration1. In the case of a sudden and prejudical change in the traditional trade flows of products subject to quantitative limits or to surveillance from a supplier country resulting in a regional concentration of direct imports into the Community, the Commission will seek a solution to these problems in accordance with the procedures laid down in Article 17 and in conformity with the principles of the internal market.2. The consultations with the supplier country concerned shall be conducted in accordance with the procedures laid down in Article 16. The measures necessary to remedy the situation described in paragraph 1 shall be adopted in accordance with the procedure laid down in Article 17.Article 10Safeguard measures1. Should imports into the Community of products falling within any given category, not subject to the quantitative limits set out in Annex V and originating in one of the countries listed in Annex IX exceed, in relation to the preceding calendar year's total imports into the Community of products in the same category, the percentages indicated in the Table appearing in Annex IX, such imports may be made subject to quantitative limits under the conditions laid down in this Article.2. Paragraph 1 shall not apply where the percentages specified therein have been reached as a result of a fall in total imports into the Community, and not as a result of an increase in exports of products originating in the supplier country concerned.3. Where the Commission, upon its own initiative or at the request of a Member State, considers that the conditions set out in paragraph 1 are fulfilled and that a given category of products should be made subject to a quantitative limit:(a) it shall open consultations with the supplier country concerned in accordance with the procedure specified in Article 16 with a view to reaching an agreement or joint conclusions on a suitable level of restriction for the category or products in question;(b) pending a mutually satisfactory solution, the Commission shall, as a general rule, request the supplier country concerned to limit exports of the products in the category concerned to the Community, for a provisional period of three months from the date on which the request for consultations is made. Such provisional limit shall be established at 25 % of the level of imports during the previous calender year, or 25 % of the level resulting from the application of the formula set out in paragraph 1, whichever is the higher;(c) it may, pending the outcome of the requested consultations, apply to the imports of the category of products in question quantitative limits identical to those requested of the supplier country pursuant to point (b). These measures shall be without prejudice to the definitive arrangements to be made by the Community, taking into account the results of the consultations.Measures taken pursuant to this paragraph shall be the subject of a Commission communication published without delay in the Official Journal of the European Communities.The Commission shall refer urgent cases to the Committee provided for in Article 17 either at its own initiative or within five working days of receipt of a request from a Member State or States setting out the reasons for the urgency and shall take a decision within five working days of the end of the Committee's deliberations.4. The consultations with the supplier country concerned which are provided for in paragraph 3 may lead to an arrangement between that country and the Community, on the introduction and the level of quantitative limits.Such arrangements or joint conclusions shall stipulate that the quantitative limits agreed be administered in accordance with a double-checking system.5. Should the parties be unable to reach a satisfactory solution within one month following the opening of consultations and, at the latest, within two months following notification of the request for consultations, the Community shall have the right to introduce a definitive quantitative limit at an annual level not lower than the level resulting from the application of the formula set out in paragraph 1 or 106 % of the level of imports reached during the calendar year preceding that in which imports exceeded the level resulting from the application of the formula set out in paragraph 1 and gave rise to the request for consultations, whichever is the higher.6. The annual level of the quantitative limits established in accordance with paragraphs 3 to 5 may not be less than the level of imports into the Community in 1985 for Argentina, Brazil, Hong Kong, Pakistan, Peru, Sri Lanka and Uruguay, and in 1986 for Bangladesh, India, Indonesia, Malaysia, Macao, Philippines, Singapore, South Korea and Thailand, of products of the same category and originating in the same supplier country.7. (a) Should imports into the Community of textile products originating in Bulgaria, the Czech Republic, Hungary, Poland, Romania or the Slovak Republic take place in such increased quantities, or under such conditions, so as to cause serious damage or actual threat thereof, to the Community's production of like or directly competitive products, such imports may be made subject to quantitative limits under the conditions laid down in the Additional Protocols with these countries.(b) The provisions of paragraphs 3, 4 and 5 shall also apply in such cases except that:- the provisional limit referred to in paragraph 3 (b) shall be established at 25 %, at least, of the level of imports during the twelve-month period terminating two months, or where data is not available three months, preceding the month in which the request for consultations is made,- the level referred to in paragraph 5 shall not be lower than 110 % of the imports for the twelve-month period terminating two months, or where data is not available three months, preceding the month in which the request for consultations is made,- notwithstanding paragraph 5, the Community may decide to renew the provisional limit for a further three-month period pending further consultations with the supplier country.8. The quantitative limits established pursuant to paragraphs 5 to 7 shall not apply to products which have already been dispatched to the Community provided that they were shipped from the supplier country in which they originate for export to the Community before the date of notification of the request for consultations.9. The measures provided for in paragraphs 3, 5 and 7 and the arrangements referred to in paragraph 4 shall be implemented in accordance with the procedure laid down in Article 17.Article 11Regional safeguard measures1. Article 10 shall not preclude the Community, if the conditions are fulfilled, from applying safeguard measures for one or more regions, in conformity with the principles of the internal market.2. Such measures shall be exceptional, temporary and disturb the operation of the internal market as little as possible, and shall only be adopted after alternative solutions have been examined.3. The measures provided for in this Article shall be taken in accordance with the procedure laid down in Article 17.Article 12Specific rules for administration of Community quantitative limits1. For the purpose of applying Article 2 (2), the competent authorities of the Member States, before issuing import authorizations, shall notify the Commission of the amounts of the requests for import authorizations, supported by original export certificates, which they have received. By return the Commission shall notify its confirmation that the requested amount(s) of quantities are available for importation in the chronological order in which the notifications of the Member States have been received ('first come, first served` basis). However, in exceptional cases where there is reason to believe that anticipated requests for import authorizations may exceed the quantitative limits, the Commission, in accordance with the procedure laid down in Article 17, may limit the amount to be allocated on the 'first come, first served` basis to 90 % of the quantitative limits in question. In such cases, as soon as this level has been reached, the allocation of the remainder shall be decided in accordance with the procedure laid down in Article 17.2. The requests included in the notifications to the Commission shall be valid if they establish clearly in each case the supplier third country, the category of textile products concerned, the amounts to be imported, the number of the export licence, the quota year and the Member State in which the products are intended to be put into free circulation.3. Normally the notifications referred to in the previous paragraphs of this Article shall be communicated electronically within the integrated network set up for this purpose, unless for imperative technical reasons it is necessary to use other means of communication temporarily.4. As far as possible, the Commission shall confirm to the authorities the full amount indicated in the requests notified for each category of products and each third country concerned. Notifications presented by Member States for which no confirmation can be given because the amounts requested are no longer available within the Community quantitative limit, will be stored by the Commission in the chronological order in which they have been received and confirmed in the same order as soon as further amounts become available, for example through the application of flexibilities foreseen in Article 7. Moreover the Commission shall contact the authorities of the supplier country concerned immediately in cases where requests notified exceed the quantitative limits in order to seek clarification and a rapid solution.5. The competent authorities shall notify the Commission immediately after being informed of any quantity that is not used during the duration of validity of the import authorization. Such unused quantities shall automatically be transferred into the remaining quantities of the total Community quantitative limit for each category of product and each third country concerned.6. The import authorizations or equivalent documents shall be issued in accordance with Annex III.7. The competent authorities of the Member States shall notify the Commission of any cancellation of import authorizations or equivalent documents already issued in cases where the corresponding export licences have been withdrawn or cancelled by the competent authorities in the supplier countries. However, if the Commission or the competent authorities of a Member State have been informed by the competent authorities of a supplier country of the withdrawal or cancellation of an export licence after the related products have been imported into the Community, the quantities in question shall be set off against the quantitative limits for the year during which shipment of products took place.8. The Commission may, in accordance with the procedure laid down in Article 17, take any measure necessary to implement this Article.Article 13Surveillance1. Where, in accordance with the relevant provisions of an agreement, protocol or other arrangement between the Community and a third country, a system of surveillance a priori or a posteriori is introduced on a category of products referred to in Annex I which is not subject to the quantitative limits listed in Annex V, the procedures and formalities concerning single and double checking, economic outward processing, classification and certification of origin shall be those laid down in Annex III and IV.2. The categories of products and the third countries currently subject to surveillance, in accordance with paragraph 1, are listed in the tables in Annex III.3. The decision to impose the surveillance system on categories of products or on supplier countries not listed in the tables in Annex III shall be taken in accordance with the relevant provisions regarding consultations contained in the agreement, protocol or other arrangement with the country in question.Such decisions to impose the surveillance system as well as any additional measures needed to implement this system, shall be adopted in accordance with the procedure laid down in Article 17.Article 14Statistics1. In respect of the textile products in Annex I, Member States shall notify the Commission monthly, within one month of the end of each month, of the total quantities imported during that month, indicating the combined nomenclature code and using the units and, where appropriate supplementary units, used in that code. Imports shall be broken down in accordance with the statistical procedures in force.2. In order to enable market trends in the products covered by this Regulation to be monitored, Member States shall communicate to the Commission, before 31 March each year, statistical data on exports. The statistical data relating to the production and consumption of each product shall be forwarded under arrangements to be determined subsequently pursuant to the procedure laid down in Article 17.3. Where the nature of the products or particular circumstances so require, the Commission may, at the request of a Member State or on its own initiative, alter the time limits for communicating the abovementioned information under the procedure laid down in Article 17.4. Member States shall notify the Commission under conditions set in accordance with the procedure laid down in Article 17, of all other particulars deemed under that procedure to be necessary in order to ensure compliance with the obligations agreed between the Community and the supplier countries.5. In the urgent cases referred to in the last subparagraph of Article 10 (3), the Member State or States concerned shall send the necessary import statistics and economic data to the Commission and the other Member States by telex, telefax or other means of communication such as electronics or telematics.Article 15Circumvention1. Where, following the enquiries carried out in accordance with the procedures established in Annex IV, the Commission notes that the information in its possession constitutes proof that products originating in a supplier country listed in Annex V and subject to the quantitative limits referred to in Article 2 or introduced under Article 9 have been transhipped, re-routed or otherwise imported into the Community through circumvention of such quantitative limits and that there is a need for the necessary adjustments to be made, it shall request that consultations be opened, in accordance with the procedure described in Article 16, so that agreement may be reached on an equivalent adjustment of the corresponding quantitative limits.2. Pending the outcome of the consultations referred to in paragraph 1, the Commission may ask the supplier country concerned to take the necessary precautionary steps to ensure that adjustments to the quantitative limits agreed following such consultations may be carried out for the year in which the request for consultations was lodged or for the following year, if the quantitative limits for the current year is exhausted, where there is clear evidence of circumvention.3. If the Community and the supplier country fail to arrive at a satisfactory solution within the period stipulated in Article 16 and if the Commission notes that three is clear evidence of circumvention, it shall, in accordance with the procedure laid down in Article 17, deduct from the quantitative limits an equivalent volume of products originating in the supplier country concerned.4. In accordance with the provisions of the protocols and certain bilateral agreements concluded with third countries, where sufficient evidence shows that a false declaration concerning fibre content, quantities, description or classification of products originating in the countries concerned has occurred, the Community authorities may refuse to import the products in question.Furthermore, should it appear that the territory of any of these countries is involved in transhipment or re-routing of products not originating in that country, the Commission may introduce quantitative limits against the same products originating in that same country, if they are not already subject to quantitative limits, or it may take any other appropriate measures.Article 16Consultations1. The Commission, in accordance with the procedure laid down in Article 17, shall conduct the consultations referred to in this Regulation in accordance with the following rules:- the Commission shall notify the supplier country concerned of the request for consultations,- the request for consultations shall be followed within a reasonable period (and in any case not later than 15 days following the notification) by a statement setting out the reasons and circumstances which, in the Community's opinion, justify the submission of such a request,- the Commission shall initiate consultations, within one month at the latest of notification of the request, with a view to reaching agreement or a mutually acceptable conclusion within one further month at the latest.2. However, consultations with Hong Kong shall be governed by the following rules:- the Commission shall notify Hong Kong of the request for consultations, together with a statement setting out the reasons and circumstances which, in the Community's opinion, justify the submission of such a request,- the Commission shall initiate consultations within 15 days at the latest of notification of the request, with a view to reaching agreement or a mutually acceptable conclusion within 15 days at the latest.Article 17Functioning of the textile committee1. A textile committee, hereinafter called 'the committee`, composed of representatives of the Member States and chaired by a Commission representative, is hereby set up.2. The committee shall draw up its rules of procedure.3. Where reference is made to the procedure laid down in this Article, the chairman, on his own initiative or at the request of a Member State, shall refer the matter to the committee.4. The chairman shall lay draft measures before the committee. The committee shall deliver an opinion on the draft measures within a period which may be fixed by the chairman in accordance with the degree of urgency of the matter. The committee shall decide by the majority specified in Article 148 (2) of the EEC Treaty for the adoption of acts by the Council on a proposal from the Community. In the case of votes within the committee, the votes of the Member States shall be weighted in accordance with the abovementioned Article. The chairman shall not vote.The Commission shall adopt the measures proposed where they are in conformity with the committee's opinion.Where the measures proposed are not in conformity with the committee's opinion, or where no opinion has been given, the Commission shall present to the Council, without delay, a proposal for the measures to be taken. The Council shall act by a qualified majority.Should the Council fail to take a decision within one month of the date on which the proposal was laid before it, the Commission shall adopt the proposed measures.5. The chairman may, on his own initiative or at the request of one of the Member States' representatives, consult the committee about any other matter relating to the operation or application of this Regulation.Article 18Final provisionsThe Member States shall inform the Commission forthwith of all measures taken pursuant to this Regulation and of all laws, regulations or administrative provisions concerning arrangements for importation of the products covered by this Regulation.Article 19Amendments to the Annexes to this Regulation which may be necessary to take into account the conclusion, amendment or expiry of agreements, protocols or arrangements with third countries or amendments made to Community rules on statistics, customs arrangements or common rules for imports shall be adopted in accordance with the procedure laid down in Article 17.Article 20This Regulation shall not constitute in any way a derogation from the provisions of the bilateral agreements, protocols or arrangements on textile trade which the Community has concluded with the third countries listed in Annex II and which, in all cases of conflict, shall prevail.Article 21Regulation (EEC) No 958/93 is hereby repealed, except for its transitional provisions applicable until 31 March 1993.Article 22This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 January 1993.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 12 October 1993.For the CouncilThe PresidentM. SMET(1) See, however, Appendix A to Annex V concerning category 33 products imported from China, for which an import authorization is required.List of Annexes I. List of textile productsII. List of exporting countriesIII. Procedures for classification, origin, double-checking system, surveillanceIV. Administrative cooperationV. List of Community quantitative limitsVI. Folklore and handloom productsVII. Community quantitative limits for re-imports under economic outward processingVIII. Flexibility provisionsIX. Safeguard clauses; basket exit thresholdsANNEX I PRODUCTS REFERRED TO IN ARTICLE 1 (1)1. When the constitutive material of the products of categories 1 to 114 is not specifically mentioned, these products are to be taken to be made exclusively of wool or of fine hair, of cotton or of man-made fibres (2).2. Garments which are not recognizable as being garments for men or boys or as being garments for women or girls are classified with the latter.3. Where the expression 'babies` garments' is used, this is meant to cover garments up to and including commercial size 86.>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>(1) Covers only categories 1 to 114, with the exception of Viet-nam for which categories 1 to 161 are covered and of Poland, Hungary, the Czech Republic and the Slovak Republic, Bulgaria and Romania for which categories 1 to 123 are covered.In the case of Poland, Hungary, the Czech Republic and the Slovak Republic, Bulgaria and Romania categories 115 to 123 are included in Group III B.(2) In the case of Viet-nam the products covered by each category are determined by the CN codes. Where there is an 'ex` symbol in front of a CN code, the products covered in each category are determined by the scope of the CN code and by that of the corresponding description.ANNEX I A >TABLE>ANNEX II Exporting countries referred to in Article 1 ArgentinaBangladeshBrazilBulgariaChinaColombiaCzech RepublicEgyptGuatemalaHong KongHungaryIndiaIndonesiaSouth KoreaMacaoMalaysiaMaltaMexicoMoroccoPakistanPeruPhilippinesPolandRomaniaSingaporeSlovak RepublicSri LankaTaiwanThailandTunisiaTurkeyUruguayViet-namANNEX III referred to in Articles 1, 12 and 13PART I Classification Article 1The classification of the textile products referred to in Article 1 (1) of the Regulation is based on the combined nomenclature (CN).Article 2On the initiative of the Commission or of a Member State, the Nomenclature Committee which was established by Council Regulation (EEC) No 2658/87 (1), which will examine urgently in conformity with the provisions of the aforementioned Regulations, all questions concerning the classification of products referred to in Article 1(1) of the Regulation within the combined nomenclature (CN) in order to classify them in the appropriate categories.Article 3The Commission shall inform supplying countries of any changes in the combined nomenclature (CN) on their adoption by the competent authorities of the Community.Article 4The Commission shall inform the competent authorities of supplier countries of any decisions adopted in accordance with the procedures in force in the Community relating to classification of products covered by this Regulation, within one month at the latest of their adoption. Such communication shall include:(a) a description of the products concerned;(b) the relevant category, and the combined nomenclature (CN) code;(c) the reasons which have led to the decision.Article 51. Where a classification decision adopted in accordance with Community procedures in force results in a change of classification practice or a change in category of any product covered by this Regulation, the competent authorities of the Member States shall provide 30 days' notice, from the date of the Commission's notification, before the decision is put into effect.2. Products shipped before the date of application of the decision shall remain subject to earlier classification practice, provided that the goods in question are entered to importation within 60 days of that date.Article 6Where a classification decision adopted in accordance with the Community procedures in force referred to in Article 5 of this Annex involves a category of products subject to a quantitative limit, the Commission shall, without delay, initiate consultation in accordance with Article 16 of the Regulation, in order to reach agreement on the necessary adjustments to the corresponding quantitative limits provided for in Annex II.Article 71. Without prejudice to any other provision on this subject, where the classification indicated in the documentation necessary for importation of the products covered by this Regulation differs from the classification determined by the competent authorities of the Member State into which they are to be imported, the goods in question shall be provisionally subject to the import arrangements which, in accordance with the provisions of this Regulation, are applicable to them on the basis of the classification determined by the aforementioned authorities.2. The competent authorities of the Member States shall inform the Commission of the cases referred to in paragraph 1, indicating in particular:- the quantities of products involved,- the category shown on the import documentation and that retained by the competent authorities,- where an export licence was issued, the number of the licence and the category shown.3. The competent authorities of the Member States shall not issue a new import authorization for textile products subject to a Community quantitative limit indicated in Annex V following re-classification until they have obtained confirmation from the Commission that the amounts to be imported are available in accordance with the procedure laid down in Article 12 of the Regulation.4. The Commission shall notify the supplier countries concerned of the cases referred to in this Article.Article 8In the cases referred to in Article 7 of this Annex, as well as in those cases of a similar nature raised by the competent authorities of the supplying countries, the Commission, if necessary, and in accordance with the procedure provided for in Article 16 of the Regulation, shall enter into consultations with the supplier country or countries concerned, in order to reach agreement on the classification definitively applicable to the products involved in the divergence.Article 9The Commission, in agreement with the competent authorities of the importing Member State or States and of the supplier country or countries, may, in the cases referred to in Article 8, determine the classification definitively applicable to the products involved in the divergence.Article 10When a case of divergence referred to in Article 7 cannot be resolved in accordance with Article 9, the Committee on Common Customs Tariff Nomenclature is required, in accordance with its powers and with the provisions of the Regulation setting up the aforesaid Committee, to establish definitively the classification of the goods concerned.PART II Double-checking system (for administering quantitative limits) Article 111. The competent authorities of the supplier countries shall issue an export licence in respect of all consignments of textile products subject to the quantitative limits established in Annex V up to the level of the said limits.2. The original of the export licence shall be presented by the importer for the purposes of the issue of the import authorization referred to in Article 14.Article 121. The export licence for quantitative limits shall conform to the specimen appended to this Annex which may also contain a translation into another language and shall certify inter alia that the quantity of goods in question has been set off against the quantitative limit established for the category of the product concerned.2. In the case of Hong Kong, the export licence shall conform to the specimen attached to this Annex, bearing the words 'Hong Kong`.3. In the case of India, the export licence shall conform to the specimen attached to this Annex, bearing the words 'export certificate/certificat d'exportation`.4. Each export licence shall cover only one of the categories of products listed in Annex V.Article 13Exports shall be set off against the quantitative limits established for the year in which the products covered by the export licence have been shipped within the meaning of Article 2 (3) of the Regulation.Article 141. To the extent that the Commission pursuant to Article 12 of the Regulation has confirmed that the amount requested is available within the quantitative limit in question, the authorities of the Member States designated on the export licence shall issue an import authorization within a maximum of five working days of the presentation by the importer of the original of the corresponding export licence. This presentation must be effected not later than 31 March of the year following that in which the goods covered by the licence have been shipped.2. The import authorizations shall be valid for six months from the date of their issue. Upon duly motivated request by an importer, the competent authorities of a Member State may extend the duration of validity for a further period of three months. Such extensions shall be notified to the Commission. In exceptional circumstances, an importer may request a second period of extension. These exceptional requests may only be granted by a decision taken in accordance with the procedure laid down in Article 17 of the Regulation.3. The import authorizations shall be valid only in the Member State which issued them.4. The declaration or request made by the importer in order to obtain the import authorization shall contain:(a) the names of the importer and exporter;(b) the country of origin of the products or, when different, the country of export or of purchase;(c) a description of the products including:- their commercial designation,- description of the products in accordance with the combined nomenclature (CN) code;(d) the appropriate category and the quantity in the appropriate unit as indicated in Annex V for the products in question;(e) the value of the products, as indicated in box 12 of the export licence;(f) where appropriate, dates of payment and delivery and a copy of the bill of lading and of the purchase contract;(g) date and number of the export licence;(h) any internal code used for administrative purposes;(i) date and signature of importer.5. Importers shall not be obliged to import the total quantity covered by an import authorization in a single consignment.Article 15The validity of import authorizations issued by the authorities of the Member States shall be subject to the validity of and the quantities indicated in the export licences issued by the competent authorities of the supplier countries on the basis of which the import authorizations have been issued.Article 16Import authorizations or equivalent documents shall be issued by the competent authorities of the Member States in conformity with Article 2 (2) and without discrimination to any importer in the Community wherever the place of his establishment may be in the Community, without prejudice to compliance with other conditions required under current rules.Article 171. If the Commission finds that the total quantities covered by export licences issued by a supplier country for a particular category in any agreement year exceed the quantitative limit established for that category, the competent licence authorities in the Member States shall be informed immediately to suspend the further issue of import authorizations or import documents. In this event, the special consultation procedure set out in Article 16 of the Regulation shall be initiated forthwith by the Commission.2. The competent authorities of a Member State shall refuse to issue import authorizations for products originating in a supplier country which are not covered by export licences issued in accordance with the provisions of this Annex.PART III Double-checking system (for products subject to surveillance) Article 181. The competent authorities of the supplier countries listed in Table A shall issue an export licence or an export information document in respect of all textile products subject to surveillance procedures under the double-checking system.2. In the case of Turkey, the export information document for textile products shall be issued by the Turkish associations of exporters of textile products and clothing in Istanbul, Akdeniz (Cukurova), Ege (Izmir), Uludag (Bursa), Antalya and Guneydogu. In the case of Egypt, export licences shall be issued and stamped by the Cotton Textile Consolidation Fund.3. The original of the export licence shall be presented by the importer for the purposes of the issue of the import authorization referred to in Article 14.Article 191. The export licence shall conform to the specimen appended to this Annex and may also contain a translation into another language.2. However, in the case of Turkey, Egypt and Malta, the export licence shall conform to the respective specimens attached to this Annex.3. Each export licence shall cover only one of the categories of products listed in Table A.Article 20Exports shall be recorded under the year in which the products covered by the exports licence were shipped.Article 211. The authorities of the Member State designated on the export licence shall issue an import authorization within a maximum of five working days of the presentation by the importer of the original of the corresponding export licence. This presentation must be effected not later than 31 March of the year following that in which the goods covered by the licence were shipped. This time limit does not apply to Egypt and Malta; in the case of Turkey, all export information documents must be presented to the competent authorities of the Member States within three months of the date of their issue.2. The import authorizations shall be valid for six months from the date of their issue, with the possibility of a further extension of three months; in the case of Turkey, the time limit is two months, which may, in exceptional circumstances, be extended by one month.3. The declaration or request made by the importer in order to obtain the import authorization shall contain:(a) the names of the importer and exporter;(b) the country of origin of the products or, when different, the country of export or of purchase (this shall not apply to Turkey, Egypt or Malta);(c) a description of the products including:- their commercial designation,- a description of the products in accordance with the combined nomenclature (CN) code;(d) the appropriate category and the quantity in the appropriate unit, as indicated in Table A, for the products in question;(e) the value of the products, as indicated in the export licence;(f) where appropriate, dates of payment and delivery and a copy of the bill of lading and of the purchase contract;(g) date and number of the export licence;(h) any internal code used for administrative purposes;(i) date and signature of importer.4. Importers shall not be obliged to import the total quantity covered by an import authorization in a single consignment.Article 22The validity of import authorizations issued by the authorities of the Member States shall be subject to the validity of the export licences issued by the competent authorities of the supplier countries on the basis of which the import authorizations have been issued.Article 23Import authorizations shall be issued without discrimination to any importer in the Community wherever the place of his establishment may be in the Community, without prejudice to compliance with the other conditions required under current rules.Article 24The competent authorities of a Member State shall refuse to issue import authorizations for products listed in Table A originating in a supplier country which are not covered by export licences issued in accordance with the provisions of this Annex.PART IV Single-checking system (for products subject to surveillance) Article 251. Textile products coming from supplier countries listed in Table B shall be subject to a system of single prior surveillance.2. The release for free circulation of the products referred to in paragraph 1 shall be subject to presentation of a surveillance document.3. The competent authorities of the Member States shall issue surveillance documents within a maximum of five working days of a request being submitted by the importer.4. Surveillance documents shall be valid only in the Member State which issued them.Article 26The declaration or request presented by the importer to the competent authority of the Member State of release for free circulation for issue of a surveillance document shall state:- the name and address of importer, exporter and declarant,- the country of origin,- the description of the goods,- the combined nomenclature code for the products,- the textile category,- the quantity of products in the unit specified in Table C for the category concerned,- the date and place of importation, if known,- the cif value at the Community border,and shall be accompanied by a certified copy of the bill of lading, letter of credit, contract or any other commercial document indicating a firm intention to carry out the importation.PART V A posteriori surveillance Article 27Textile products coming from supplier countries listed in Tables C and D shall be subject to a system of a posteriori statistical surveillance. After the release for free circulation of the products, the competent authorities of the Member States shall notify the Commission monthly, within one month of the end of each month, of the total quantities imported during that month, indicating the combined nomenclature code and using the units and, where appropriate supplementary units, used in that code. Imports shall be broken down in accordance with the statistical procedures in force.PART VI Common provisions Article 281. The export licence referred to in Articles 11 and 19 and the certificate of origin may include additional copies duly indicated as such. They shall be made out in English, French or Spanish.2. If the documents referred to above are completed by hand, entries must be in ink and in block letters.3. The export licences or equivalent documents and certificates of origin shall measure 210 Ã  297 mm. The paper shall be white writing paper, sized, not containing mechanical pulp (2) and weighing not less than 25 g/m. Each part shall have a printed guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye (3), (4).4. Only the original shall be accepted by the competent authorities in the Community as being valid for import purposes in accordance with the provisions of this Regulation.5. Each export licence or equivalent document and the certificate of origin shall bear a standardized serial number, whether or not printed, by which it can be identified (5).6. This number shall be composed of the following elements (6):- two letters identifying the exporting country as follows:- Argentina = AR- Bangladesh = BD- Brazil = BR- Bulgaria = BG- China = CN- Czech Republic = CZ- Egypt = EG- Hong Kong = HK- Hungary = HU- India = IN- Indonesia = ID- Macao = MO- Malaysia = MY- Malta = MT- Pakistan = PK- Peru = PE- Philippines = PH- Poland = PL- Romania = RO- Singapore = SG- Slovakia = SK- South Korea = KR- Sri Lanka = LK- Taiwan = TW- Thailand = TH- Turkey = TR- Uruguay = UY- Viet-nam = VN, - two letters identifying the Member State of destination as follows:BL = BeneluxDE = Federal Republic of GermanyDK = DenmarkEL = GreeceES = SpainFR = FranceGB = United KingdomIE = IrelandIT = ItalyPT = Portugal;- a one-digit number identifying the quota year or the year under which exports were recorded, in the case of products listed in Table A of this Annex, corresponding to the last figure in the year in question, e.g. '3` for 1993,- a two-digit number identifying the issuing office in the exporting country,- a five-digit number running consecutively from 00001 to 99999 allocated to the specific Member State of destination.Article 29The export licence and the certificate of origin may be issued after the shipment of the products to which they relate. In such cases they shall bear the endorsement 'dÃ ©livrÃ © a posteriori` or 'issued retrospectively` or 'expedido con posterioridad`.Article 30In the event of theft, loss or destruction of an export licence or a certificate of origin, the exporter may apply to the competent authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession. The duplicate licence or certificate issued in this way shall bear the endorsement 'duplicata` or 'duplicate` or 'duplicado`.The duplicate shall bear the date of the original licence or certificate.>TABLE>>TABLE>>TABLE>>TABLE>>START OF GRAPHIC>>END OF GRAPHIC>>START OF GRAPHIC>>END OF GRAPHIC>>START OF GRAPHIC>>END OF GRAPHIC>>START OF GRAPHIC>>END OF GRAPHIC>>START OF GRAPHIC>>END OF GRAPHIC>>START OF GRAPHIC>>END OF GRAPHIC>>START OF GRAPHIC>>END OF GRAPHIC>>START OF GRAPHIC>>END OF GRAPHIC>>START OF GRAPHIC>>END OF GRAPHIC>(1) OJ No L 256, 7. 9. 1987, p. 1.(2) This is not obligatory for Hong Kong.(3) This is not obligatory for Hong Kong.(4) This is not obligatory for Turkey, Egypt and Malta.(5) In the case of Hong Kong, this is obligatory only for the export licence.(6) In the case of Peru, Singapore, Turkey, Egypt and Malta, this provision will enter into force at a later date.ANNEX IV referred to in Article 1Administrative cooperation Article 1The Commission shall supply the Member States' authorities with the names and addresses of authorities in the supplying countries competent to issue certificates of origin and export licences together with specimens of the stamps used by these authorities.Article 2For the textile products subject to quantitative limits referred to in Article 2 of the Regulation or to the surveillance measures with a double-checking system referred to in Annex III, Member States shall notify the Commission within the first 10 days of each month of the total quantities, in the appropriate units and by country of origin and category of products, for which import authorizations have been issued during the preceding month.Article 31. Subsequent verification of certificates of origin or export licences shall be carried out at random, or whenever the competent authorities of the Community have reasonable doubt as to the authenticity of the certificate of origin or export licence or as to the accuracy of the information regarding the true origin of the products in question.In such cases the competent authorities of the Community shall return the certificate of origin or the export licence or a copy thereof to the competent governmental authority in the supplying country concerned, giving, where appropriate, the reasons of form or substance for an enquiry. If the invoice has been submitted, such invoice or a copy thereof shall be attached to the certificate of origin or export licence or copy thereof. The competent authorities shall also forward any information that has been offered suggesting that the particulars given on the said certificate or the said licence are inaccurate.2. The provisions of paragraph 1 shall also apply to subsequent verifications of declarations of origin.3. The results of the subsequent verifications carried out in accordance with paragraph 1 shall be communicated to the competent authorities of the Community within three months at the latest.The information communicated shall indicate whether the disputed certificate, licence or declaration applies to the goods actually exported and whether the goods are eligible for export to the Community under this Regulation. The competent authorities of the Community may also request copies of all documentation necessary to determine the facts fully, including, in particular, the origin of the goods (1).4. Should such verifications reveal abuse or major irregularities in the use of declarations of origin, the Member State concerned shall inform the Commission of this fact. The Commission shall pass the information on to the other Member States.At the request of a Member State or on the initiative of the Commission, the Committee on Origin shall, as soon as possible and in accordance with the procedure specified in Article 13 of Regulation (EEC) No 802/68, examine whether it is desirable to require the production of a certificate of origin in respect of the products and the supplying country concerned.The decision shall be taken in accordance with the procedure specified in Article 14 of Regulation (EEC) No 802/68.5. Random recourse to the procedure specified in this Article shall not constitute an obstacle to the release for home use of the products in question.Article 41. Where the verification procedure referred to in Article 2 or where information available to the competent authorities of the Community indicates that the provisions of this Regulation are being contravened, the said authorities shall request the supplier country or countries concerned to carry out appropriate enquiries or arrange for such enquiries to be carried out concerning operations which are or appear to be in contravention of the provisions of this Regulation. The results of these enquiries shall be communicated to the competent authorities of the Community together with any other pertinent information enabling the true origin of the goods to be determined.2. In pursuance of the action taken under the terms of this Annex, the competent authorities of the Community may exchange any information with the competent governmental authorities of supplier countries which is considered to be of use in preventing the contravention of the provisions of this Regulation.3. Where it is established that the provisions of this Regulation have been contravened, the Commission, acting according to the procedure laid down in Article 17 of the Regulation, may take, with the agreement of the supplier country or countries concerned, such measures as are necessary to prevent recurrence of such contravention.Article 5The Commission shall coordinate the actions undertaken by the competent authorities of the Member States under the provisions of this Annex. The competent authorities of the Member States shall inform the Commission and the other Member States of actions which they have undertaken and the results obtained.(1) For the purpose of subsequent verification of certificates of origin, copies of the certificates as well as any export documents referring to them shall be kept for at least two years by the competent governmental authority in each supplying country.ANNEX V >TABLE>Appendix A to Annex V>TABLE>Appendix B to Annex V >TABLE>ANNEX VI Referred to in Article 3Cottage industry and folklore products 1. The exemption provided for in Article 3 in respect of cottage industry products shall apply only to the following types of products:(a) fabrics woven on looms operated solely by hand or foot, being fabrics of a kind traditionally made in the cottage industry of each supplier country;(b) garments or other textile articles of a kind traditionally made in the cottage industry of each supplier country, obtained manually from the fabrics referred to above and sewn exclusively by hand without the aid of any machine. In the case of Pakistan, the exemption shall apply to cottage industry products made by hand from the products described in subparagraph (a). In the case of India this exception applies to the cottage industry products made by hand from the products described in subparagraph (a) other than garments. The specific provisions regarding garments are set out in Annex VIa;(c) traditional folklore products of each supplier country, made by hand, listed in an Annex to the bilateral agreements or arrangements concerned;(d) in the case of Bangladesh, Indonesia, Malaysia, Sri Lanka and Thailand, traditional handicraft batik fabrics and textile articles made from such batik fabrics whether sewn by hand or on a hand- or foot-operated sewing machine. Batik fabrics shall be defined as follows:handicraft batik fabrics are made according to a traditional process whereby colours and shades are applied to white unbleached fabrics. This process is carried out by hand in three stages:i) application of wax to the fabric by hand;ii) dyeing or painting (colour is applied either by the traditional craft method of dyeing, or by hand painting);iii) removal of wax by boiling the fabric.These three treatments are carried out for each of the colours or shades applied to the fabrics.2. Exemption shall be granted only in respect of products covered by a certificate conforming to the specimen attached to this Annex and issued by the competent authorities in the supplier country.However, in the case of Turkey, the export information document shall conform to the specimen attached to this Annex.In the case of Bangladesh, Indonesia, Malaysia, Sri Lanka and Thailand, the following shall be entered in box 11 of the certificate:'(d) traditional handicraft batik fabrics and textile articles made from such batik fabrics`and'(d) tissus artisanaux traditionnels "batik" et articles textiles fabriquÃ ©s Ã partir de tels tissus "batik".`In the case of India, the title of the certificate is as follows:'Certificate in regard to handloom fabrics, products of the cottage industry and traditional folklore products, issued in conformity with and under the conditions regulating trade in textile products with the European Economic Community`,'Certificat relatif aux tissus tissÃ ©s sur mÃ ©tier Ã main et aux produits faits avec ces tissus de fabrication artisanale et aux produits relevant du folklore traditionnel dÃ ©livrÃ © en conformitÃ © avec et sous les conditions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Economique EuropÃ ©enne`,and paragraph (b) in box 11 shall read as follows:'(b) hand-made cottage industry products made of the fabrics described under (a)`,and'(b) produits de fabrication artisanale faits Ã la main avec les tissus dÃ ©crits sous (a)`.In the case of Turkey, the export information document shall bear a conspicuous stamp 'Folklore`. In the case of Hungary, the certificates concerning the products envisaged in indent (c) above must bear a stamp 'FOLKLORE` marked clearly. In the case of a difference of opinion between the Community and Hungary concerning the nature of these products, consultations shall be held within one month in order to resolve these differences.The certificate and export information document shall specify the grounds on which exemption is granted.3. Should imports of any product covered by this Annex reach proportions liable to cause problems within the Community, consultations with the supplying countries shall be initiated as soon as possible, with a view to resolving the situation by the adoption of a quantitative limit or surveillance measures, in accordance with Articles 10 and 13 of this Regulation.The provisions of Part III of Annex III shall apply mutatis mutandis to the products covered in paragraph 1 of this Annex.ANNEX VI a INDIA 1. Exports of hand-made garments made in the cottage industry of India from fabric referred to in paragraph 1 of Annex VI (i.e. those categories of products falling within Groups I B, II B and III B, in Annex I) are included in the quantitative limits established in Annex V. These products will be covered by export certificates.2. Additional quantities have been established for such products belonging to categories 6, 8, 15 and 27. These are set out in the table attached to this Annex.3. For all consignments of garments subject to the quantitative limits listed in the table referred to in paragraph 2, the export licence provided for in Article 11 (1) of Part II of Annex III shall be replaced by a certificate conforming to the model attached to Annex VI.4. The certificate referred to in paragraph 3 shall contain the following information in box 7:- the category number of the product in question,- the quota year,- the reference 'Hand-made garments`.5. The provisions from Articles 11 to 30 of Annex III and the provisions of Annex IV concerning administrative cooperation shall also apply to the consignments of the products set out in the following table and to the certificate referred to in paragraph 3 above.6. The provisions of Article 7 of the Regulation shall apply to the quantities listed in Table A below, except that there shall be no inter-category transfer between those quantitative limits and the quantitative limits set out in Annex V to this Regulation.>TABLE>>START OF GRAPHIC>>END OF GRAPHIC>>START OF GRAPHIC>>END OF GRAPHIC>ANNEX VII referred to in Article 5Outward processing traffic Article 1Re-imports into the Community of textile products listed in column 2 of the table attached to this Annex, effected in accordance with the Regulations on economic outward processing in force in the Community, shall not be subject to the quantitative limits referred to in Article 2 of the Regulation where they are subject to specific quantitative limits given in column 4 of the table and have been re-imported after processing in the corresponding third country listed in column 1 for each of the quantitative limits specified.Article 2Re-imports not covered by this Annex may be subject to specific quantitative limits in accordance with the procedure laid down in Article 17 of the Regulation, provided that the products concerned are subject to the quantitative limits laid down in Article 2 of this Regulation.Article 31. Transfers between categories and advance use or carry-over of portions of specific quantitative limits from one year to another may be carried out in accordance with the procedure laid down in Article 17 of the Regulation.2. However, automatic transfers in accordance with paragraph 1 may be carried out within the following limits:- transfer between categories for up to 20 % of the quantitative limit established for the category to which the transfer is made, except in the case of re-imports from Bulgaria, the Czech Republic, Hungary, Poland, Romania and the Slovak Republic, where up to 25 % may be transferred,- carry-over of a specific quantitative limit from one year to another for up to 10,5 % of the quantitative limit established for the actual year of utilization, except in the case of Bulgaria, the Czech Republic, Hungary, Poland, Romania and the Slovak Republic, where up to 13,5 % may be carried over,- advance use of a specific quantitative limit for up to 7,5 % of the quantitative limit established for the actual year of utilization.3. Where there is a need for additional imports the specific quantitative limits may be adjusted in accordance with the procedure laid down in Article 17 of the Regulation.4. The Commission shall inform the third country or countries concerned of any measures taken pursuant to the preceding paragraphs.Article 41. For the purpose of applying Article 1, the competent authorities of the Member States, before issuing prior authorizations in accordance with the relevant Community regulations on economic outward processing, shall notify the Commission of the amounts of the requests for authorizations which they have received. In accordance with the procedure laid down in Article 17 of the Regulation, the Commission shall notify its confirmation that the requested amount(s) are available for re-importation within the respective Community limits.2. The requests included in the notifications to the Commission shall be valid if they establish clearly in each case:(a) the third country in which the goods are to be processed;(b) the category of textiles products concerned;(c) the amount to be re-imported;(d) the Member State in which the re-imported products are to be put into free circulation.3. Normally the notifications referred to in the previous paragraphs of this Article shall be communicated electronically within the integrated network set up for this purpose, unless for imperative technical reasons it is necessary to use other means of communication temporarily.4. As far as possible, the Commission shall confirm to the authorities the full amount indicated in the requests notified for each category of products and each third country concerned. Notifications presented by Member States for which no confirmation can be given because the amounts requested are no more available within the Community quantitative limit, will be stored by the Commission in the chronological order in which they have been received and confirmed in the same order as soon as further amounts become available through the application of flexibilities provided for in Article 3.5. The competent authorities shall notify the Commission immediately after being informed of any quantity that is not used during the duration of validity of the import authorization. Such unused quantities shall automatically be transferred into the remaining quantities of the total Community quantitative limit for each category of product and each third country concerned.Article 5The certificate of origin shall be issued by the competent governmental authorities in the supplier country concerned, in accordance with the Community legislation in force and the provisions of Annex III for all products covered by this Annex.Article 6The competent authorities of the Member States shall supply the Commission with the names and addresses of the authorities competent to issue the prior authorizations referred to in Article 4 together with specimens of the stamp impressions used by them.>TABLE>ANNEX VIII referred to in Article 7Flexibility provisions The attached table indicates for each of the supplier countries listed in column 1 the maximum amounts which, after advance notification to the Commission, it may transfer between the corresponding quantitative limits indicated in Annex V in accordance with the following provisions:- advance utilization of the quantitative limit for the particular category established for the following quota year shall be authorized up to the percentage of the quantitative limit for the current year indicated in column 2; the amounts in question shall be deducted from the corresponding quantitative limits for the following year,- carry-over of amounts not utilized in a given year to the corresponding quantitative limit for the following year shall be authorized up to the percentage of the quantitative limit for the year of actual utilization indicated in column 3,- transfers from categories 1 to categories 2 and 3 shall be authorized up to the percentages of the quantitative limit to which the transfer is made indicated in column 4,- transfers between categories 2 and 3 shall be authorized up to the percentages of the quantitative limit to which the transfer is made indicated in column 5,- transfers between categories 4, 5, 6, 7 and 8 shall be authorized up to the percentages of the quantitative limit to which the transfer is made indicated in column 6,- transfers into any of the categories in Groups II or III (and where applicable Group IV) from any on the categories in Groups I, II or III shall be authorized up to the percentages of the quantitative limit to which the transfer is made indicated in column 7.The cumulative application of the flexibility provisions referred to above shall not result in an increase in any Community quantitative limit for a given year above the percentage indicated in column 8.The table of equivalence applicable to the abovementioned transfers is given in Annex I.Additional conditions, possibilities for transfers and notes are given in column 9 of the table.>TABLE>ANNEX IX referred to in Article 10Safeguard clauses; basket exit thresholds >TABLE>